—Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (Byrne, J.), imposed January 5, 1993, upon his conviction of burglary in the second degree, upon his plea of guilty, the sentence being an indeterminate term of 5 to 10 years imprisonment as a second felony offender.
Ordered that the sentence is affirmed.
The defendant has failed to preserve for appellate review his claim that he was not properly adjudicated a second felony offender (see, People v Smith, 73 NY2d 961), and we decline to reach the issue in the exercise of our interest of justice jurisdiction. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.